           CASE 0:16-cv-04070-SRN-HB Doc. 133 Filed 04/28/21 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA



    ResCap Liquidating Trust,                        Case No. 16-cv-4070 (SRN/HB) 1
                 Plaintiff

    v.
                                                   ORDER DIRECTING ENTRY OF
    Primary Residential Mortgage, Inc.                 FINAL JUDGMENT
                 Defendant


Isaac Nesser, Heather Christenson, Peter Calamari, and Jeffrey Carl Miller, Quinn Emanuel
Urquhart & Sullivan, LLP, 51 Madison Ave., Floor 22, New York, NY 10001; Anthony
Alden and Matthew R. Scheck, Quinn Emanuel Urquhart & Sullivan, LLP, 865 Figueroa St.,
Floor 10, Los Angeles, CA 90017; Donald Heeman, Jessica Nelson, Randi Winter, and Laurie
Quinn, Spencer Fane, 100 S. 5th St., Ste. 2500, Minneapolis, MN 55402, for Plaintiff.

Matthew Johnson, Jesse T. Smallwood, Matthew Nicholson, and Krista Anderson, Williams
& Connolly, LLP, 725 12th St. NW, Washington, DC 20005; Elizabeth Kniffen and Rory
Zamansky, Zelle, LLP, 500 Washington Ave. S., Ste. 4000, Minneapolis, MN 55415, for
Defendant.
_________________________________________________________________________

SUSAN RICHARD NELSON, United States District Judge

         In the Court’s April 28, 2021 Amended Order on Attorney’s Fees, Costs, and

Prejudgment Interest, it found that Plaintiff ResCap Liquidating Trust (“ResCap”) was

entitled to post-award prejudgment interest on the total award of court-awarded damages

($5.4 million) and pre-award prejudgment interest ($1,999,180.27) from Defendant Primary




1
        While many prior filings in the parties’ dispute have been docketed in the master
file for the consolidated cases, In re ResCap Liquidating Trust Litig., 13-cv-3451 (SRN/HB),
because this Order directs entry of final judgment, it is filed in the Primary Residential
Mortgage, Inc.-specific file.
           CASE 0:16-cv-04070-SRN-HB Doc. 133 Filed 04/28/21 Page 2 of 3




Residential Mortgage, Inc. (“PRMI”).2 (Apr. 28, 2021 Am. Sealed Order & Am. Redacted

Order [Doc. Nos. 131 & 132] at 52–53, 98–102) (citing In re ResCap Liquid. Tr. Litig., Nos.

13-cv-3451/14-cv-1716 (SRN/HB), 2019 WL 1237166, at *9 (D. Minn. Mar. 18, 2019);

Hogenson v. Hogenson, 852 N.W.2d at 266, 274 (Minn. Ct. App. 2014)) (noting that when

awarding post-award prejudgment interest, courts may include the pre-award prejudgment

interest in the total sum of the award upon which post-award prejudgment interest is

calculated). Thus, the total amount upon which post-award prejudgment interest is to be

calculated is $7,399,180.27. (See id. at 53, 101–02.)

       In the Court’s initial Order on Attorney’s Fees, Costs, and Prejudgment Interest, it

directed ResCap to promptly file its calculation of the appropriate award of post-award

prejudgment interest on the total damages award, inclusive of pre-award prejudgment interest,

but exclusive of the award of attorney’s fees and costs. (April 20, 2021 Order [Doc. No. 126]

at 102.)

       Subject to limited exceptions that are inapplicable here, Minn. Stat. § 549.09

provides for a 10% rate of interest, per year, computed from the time of the commencement

of the action or a demand for arbitration, or the time of a written notice of claim, whichever

occurs first, on all damage awards over $50,000. Minn. Stat. § 549.09, subd. 1. Simple

interest is determined by multiplying a daily interest rate by the principal amount owed by



2
       The Court initially issued its Order on Attorney’s Fees, Costs, and Prejudgment
Interest [Doc. No. 126] on April 20, 2021. However, due to a typographical error on page
102 of the Order regarding the amount of pre-award prejudgment interest, the Court issued
the Amended Order on Attorney’s Fees, Costs, and Prejudgment Interest [Doc. Nos. 131
& 132] to correct the error.
                                              2
         CASE 0:16-cv-04070-SRN-HB Doc. 133 Filed 04/28/21 Page 3 of 3




the number of days that have elapsed. (Pl.’s Calc. [Doc. No. 127] ¶ 3.) In a non-leap year,

such as 2021, the daily interest rate is calculated by dividing the annual interest rate of 10%

by 365 days. (Id. ¶ 4.) In a leap year, such as 2020, the daily interest rate is calculated by

dividing the annual interest rate of 10% by 366 days. (Id. ¶ 5.)

       Plaintiff’s calculation of post-award prejudgment interest runs between August 14,

2020 (the date on which the Court issued its Findings of Fact and Conclusions of Law

awarding Plaintiff $5.4 million in damages, but reserving the determination of attorney’s

fees, costs, and prejudgment interest, In re ResCap Liquid. Tr. Litig., Nos. 13-cv-3451/16-

cv-4070 (SRN/HB), 2020 WL 4728109, at * 91 (D. Minn. Aug. 14, 2020); No. 13-cv-3451

[Doc. No. 5527]), through the date of entry of final judgment, and is applied to the damages

award (inclusive of the pre-award prejudgment interest award). (See Pl.’s Calc. ¶¶ 6–8.)

Accounting for the fact that 2020 was a leap year and 2021 is not, Plaintiff calculates a

total post-award prejudgment interest award from August 15, 2020 through April 28, 2021

of $520,212.92. (Id.) The Court has reviewed Plaintiff’s calculations and approves them.

THEREFORE, IT IS HEREBY ORDERED THAT:

       1. Final judgment shall be entered in Plaintiff’s favor in the total amount of
          $22,001,009.50. This consists of $7,399,180.27 in damages (inclusive of pre-
          award prejudgment interest), $520,212.92 in post-award prejudgment interest,
          and $14,081,616.31 in attorney’s fees and costs.

LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: April 28, 2021                      s/Susan Richard Nelson
                                           SUSAN RICHARD NELSON
                                           United States District Judge

                                              3
